Citation Nr: 0032831	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disorders due to 
mercury contained in dental materials, to include chronic 
fatigue syndrome, memory loss, peripheral/extremity 
sensitivity to cold, immune deficiency, allergies/sinusitis, 
blurred vision, stiff joints, fevers/headaches, cysts/rashes, 
yeast infection, prostate problems.

2.  Entitlement to service connection for disorders due to 
lead exposure, to include chronic fatigue syndrome, memory 
loss, peripheral/extremity sensitivity to cold, immune 
deficiency, memory loss, allergies/sinusitis, blurred vision, 
stiff joints, fevers/headaches, cysts/rashes, yeast 
infection, prostate problems.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from July 1967 to April 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
claims before the Board on appeal.  The veteran submitted 
timely substantive appeal of all issues in June 1999.

At a Travel Board hearing conducted in October 2000 before 
the undersigned Veterans Law Judge, the veteran clarified the 
claims he is attempting to submit before VA.  The Board finds 
that the issues on appeal are more accurately stated as 
reflected on the title page of this decision.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is required.  

Given the change in the law, the veteran must be afforded VA 
examination to determine whether he has a current hearing 
loss or tinnitus.  If the veteran has a current hearing loss 
and/or tinnitus, the examination must include a medical 
opinion as to the etiology of the diagnosed disorder(s).

Additionally, further development is required as to the 
veteran's claims that he has incurred various disorders or 
symptoms as a result of mercury exposure due to dental 
materials or lead exposure due to lead-based paint.  In 
particular, the RO should attempt to obtain information from 
the service department regarding the type of paint used on 
the ship on which the veteran was stationed, and afford the 
veteran the opportunity to provide such information.  

The Board notes that the service dental records reflect that 
dental work was performed on several of the veteran's teeth, 
including tooth #2, #3, #4, #5, #6, #7, #8, #9, #12, #13, 
#14, #15, #17, #20, #21, #24, #25, and #28.  The veteran 
should be advised as to the types of evidence that would 
assist in establishing that fillings containing mercury which 
were removed post-service were provided during service.  The 
veteran should be advised that he should identify and 
authorize release of post-service dental records, including, 
but not limited to, clinical dental records detailing what 
teeth any fillings containing mercury were removed from and 
when the removal was performed.  This specific information is 
currently not of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of any additional VA or non-VA 
medical or dental care providers who 
treated the veteran for disorders or 
symptoms related to the issues on appeal, 
if there is any available clinical 
evidence not already associated with the 
record.  After securing the necessary 
release(s), the RO should obtain these 
records.  In particular, the RO should 
request dental records of treatment 
performed by James A. Harrison, DDS, as 
referenced in a June 1987 letter, or any 
dental records showing which teeth detail 
amalgams containing mercury were removed 
from.  

2.  If the dental records detailing which 
teeth mercury amalgams were removed from 
are not available, the RO should advise 
the veteran as to alternative types of 
evidence which might assist in 
establishing that material containing 
mercury which were removed from the 
veteran's mouth post-service were 
provided during service. 

3.  The RO should request the veteran's 
service personnel record from the 
National Personnel Records Center (NPRC), 
or, if the personnel records are not 
available from NPRC, the RO should 
attempt to obtain such records from other 
sources.  The RO should then contact the 
service department to determine what 
types of paint were used at the locations 
where the veteran was stationed or on the 
ships to which the veteran was attached, 
and whether other materials used at those 
locations or on those ships included 
lead.  The RO should request that the 
service department provide information as 
to whether those paints contained lead.  
The service department should be asked to 
provide available information about lead 
content and any other available 
information about the paints' contents 
similar to the information that would now 
be included in Material Safety Data Sheet 
(MSDS) information.  

4.  After the above development has been 
completed to the extent possible, the RO 
should afford the veteran VA examinations 
as necessary to determine whether he 
currently has chronic fatigue syndrome, 
memory loss, peripheral/extremity 
sensitivity to cold, immune deficiency, 
allergies/sinusitis, blurred vision, 
stiff joints, fevers/headaches, 
cysts/rashes, yeast infection, prostate 
problems.  Any and all indicated 
evaluations, studies, and tests, 
including x-rays, deemed necessary by the 
examiners should be conducted.  The 
examiners should be asked to list the 
veteran's current diagnoses and the 
symptoms associated with those diagnoses.  
If an examiner is unable to determine a 
diagnosis, the examiner should describe 
the symptoms or manifestations of illness 
for which a medical diagnosis cannot be 
provided.  Examiners in the appropriate 
specialties should be asked to provide an 
opinion as to whether the veteran 
currently has a disorder manifested by or 
related to the disorders and symptoms 
claimed.

5.  The veteran should be afforded 
audiologic examination.  The examiner(s) 
should state whether the veteran has a 
current hearing loss disability or 
tinnitus.  If a hearing loss disability 
or tinnitus is diagnosed, a medical 
opinion as to whether it is at least as 
likely as not that the disorder(s) is/are 
related to service should be obtained.  

6.  After the necessary examinations are 
obtained, a dental specialist and a 
specialist in exposures to environmental 
hazards, if available, should be 
requested to give an opinion, after 
obtaining any necessary history or 
performing any additional examination(s) 
or diagnostic study, as to whether the 
veteran currently has any disorder or 
residual which is etiologically related 
to use of dental materials containing 
mercury.  If such a disorder is found to 
be present, the reviewer(s) should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disorder(s) is/are related to the 
veteran's dental treatment in service.  
The complete rationale for each opinion 
expressed should be set forth.  The 
claims file must be made available to 
each examiner/reviewer for review.

7.  After the necessary examinations as 
described in paragraph #4 above are 
obtained, a specialist in exposures to 
lead, if available, or to environmental 
hazards, should be requested to give an 
opinion, after obtaining any necessary 
history or performing any additional 
examination(s) or diagnostic study, as to 
whether the veteran currently has any 
disorder or residual which is 
etiologically related to use of lead-
based paint.  If such a disorder is found 
to be present, the reviewer(s) should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disorder(s) is/are related to the 
veteran's exposure to lead in service.  
The complete rationale for each opinion 
expressed should be set forth, and the 
claims file must be made available to 
each examiner/reviewer for review.

8.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
service connection.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




